Citation Nr: 1416329	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from February 1956 to February 1960.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2009 Regional Office (RO) in Portland, Oregon rating decision.  In March 2012, the Appellant appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that denied the appealed claim.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2012 hearing.  In order to remedy any such potential error, the Board sent the Appellant a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Appellant requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current right ear hearing loss was first diagnosed more than one year from separation from service, and is not causally related to a disease, injury, or event in service.

2.  Left ear hearing loss was demonstrated upon audiometric evaluation prior to entrance into service.

3.  Chronic increase in hearing impairment (to include a left ear hearing loss disability for VA purposes) was not shown in service or within one year of discharge from service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or aggravated by service, nor may be it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in January 2009 fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  Additionally, the letter described how appropriate disability ratings and effective dates were assigned. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the authority who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing, although she did not specifically note the bases of the prior determination and the element(s) of the claim that were lacking to substantiate the claim for benefits.  The VLJ and the Veteran's representative, however, asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The VLJ did not explicitly attempt to identify any pertinent evidence not currently associated with the claims file.  In that regard, however, the Board notes that the Veteran has indicated that he does not receive ongoing treatment from VA or private treatment providers for his hearing problems.  While the Board notes that the medical evidence indicates that the Veteran had surgery on his left ear in 1968 and 1976 and received hearing aids for the left ear at multiple points thereafter, the Veteran has declined to provide either the records directly or authorization for VA to obtain these records, despite specific request from VA for such authorization.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim, including during the above referenced March 2012 Board hearing.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Bryant, 23 Vet. App. at 488.  The Board notes that the Veteran was provided a letter in September 2013 affording him the opportunity to request a new hearing consistent with the aforementioned settlement.  He elected to have the Board vacate the May 2012 decision and issue a new decision without a new hearing.  The decision was vacated by the Board in a March 2014 Order.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  He has indicated that he has not received recent treatment from VA or private providers for his hearing problems.  While the Veteran noted treatment for his ears several decades previously and the receipt of hearing aids at some point or points thereafter, he has not provided specific contact information for these providers or otherwise indicated that treatment records are available, despite specific request for such information by VA.  The Board finds that the record contains sufficient evidence to make a decision on the claim. 

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA audiological examination in May 2009, at which time a diagnosis of a current bilateral hearing loss disability was rendered.  As will be discussed in greater detail below, the examiner reviewed the claims file, received a report of medical history from the Veteran, and conducted appropriate audiometric examinations.  Based on consideration of all of the evidence, the examiner concluded that the Veteran's bilateral hearing loss was less likely as not caused by or a result of service.  As will be discussed below, with respect to the preexisting left ear hearing loss, while the examiner did not explicitly find no aggravation of the hearing loss, given the totality of the examiner's statements, the Board finds that the examiner's conclusions encompassed a lack of in-service aggravation of the Veteran's preexisting left ear hearing loss.  Therefore, as the examiner's report was based on review of the claims file, including the Veteran's service treatment records; interview of the Veteran; and sufficient rationale for the conclusions stated, the Board finds the May 2009 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307 , 3.309 (2013).  In the instant case, there is no presumed service connection because hearing loss was not medically diagnosed within one year of discharge; indeed, it was not diagnosed until multiple years after service.  While the Board acknowledges that the Veteran had preexisting left ear hearing loss noted at service entrance, as will be discussed, left ear hearing acuity was within normal limits at separation and was not otherwise shown in service or within one year of separation.  As such, entitlement to service connection on a presumptive basis is not warranted.

In the absence of presumption, to establish direct service connection for a disorder there must be: (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that his current bilateral hearing loss is due to in-service noise exposure, primarily from close proximity to aircraft engines.  The Veteran's DD-214 indicates his MOS was that of Aircraft Mechanic.  As such, the Veteran's reports of military noise exposure are consistent with the circumstances of his service and acoustic trauma is likely and may be presumed. 

Left Ear Hearing Loss

The Veteran's service treatment records indicate that at the time of his enlistment examination in February 1956, he exhibited high frequency hearing loss in the left ear of 60 decibels at 500 Hertz, 50 decibels at 1000 Hertz, 40 decibels at 2000 Hertz , and 35 decibels at 4000 Hertz.  The Veteran was given a profile (H-3), indicative of medical condition or physical defect which requires certain restrictions in assignment.  Moreover, on the Veteran's contemporaneous Report of Medical History the Veteran indicated that he had been rejected for military service in 1952 due to an ear defect and the examiner noted that the Veteran had a history of a perforated left eardrum and that he had occasional drainage from the ear as a child, but not for several years.  During service, treatment records do not indicate complaints of, or treatment for, hearing problems and the Veteran does not argue that he sought any such treatment.  At separation from active duty, in February 1960, the Veteran did not have a left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran's hearing acuity threshold in the frequencies 500, 1000, 2000, 3000, and 4000 were all lower than 26 decibels.  In a contemporaneous Report of Medical History, the Veteran reported a history of ear, nose, or throat trouble but specifically noted only events from his childhood that had completely resolved, namely scarlatina with possible sequela of perforated tympanic membrane and running ears.  The Veteran denied any other significant medical history with respect to the ears.

As preexisting left ear hearing loss was noted on examination for entrance into service in February 1956, the presumption of soundness as to left ear hearing ability does not apply.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In this case, the greater weight of probative evidence is against finding that the Veteran's left ear hearing loss underwent an increase in severity during active service.  In this regard, the service treatment records are negative for any complaints or findings relative to hearing loss following the February 1956 entrance examination.  Further, when the Veteran separated from the Air Force in February 1960, the audiological evaluation indicated a puretone threshold of 25 decibels or below at all Hertz levels.  Significantly, while the Veteran reported a history of childhood ear problems, he denied any other significant medical history with respect to the ears.

After service and following his claim for service connection, the Veteran received a May 2009 VA audiological examination.  The audiological summary report noted review of the claims file and specifically discussed the Veteran's left ear hearing loss at entrance into service and normal hearing acuity at separation.  The Veteran reported an onset of hearing related issues in 1968, eight years after separation.  Specifically, he discussed a gradual onset of left ear hearing problems, including difficulty hearing in background noise, hearing the television or phone, or hearing high-pitched tones.  He also noted left ear stapedectomies in 1968 and 1976. The Veteran had a hearing aid for the left ear that he purchased privately.  The Veteran did not report any hearing issues or concerns while in military service. He reported in-service noise exposure from small weapons and aircraft engines, noting a consistent use of hearing protection.  The Veteran stated that both before and after service he worked in saw mills off and on for most of his adult life, where he also consistently used hearing protection. 

Following audiometric testing, the examiner diagnosed a severe to profound mixed hearing loss in the left ear.  The examiner noted the Veteran's moderate left ear hearing loss at entrance into service, the absence of reports of hearing loss in service, and the normal left ear hearing loss at separation from service.  The examiner also noted that the Veteran reported his onset of hearing problems years after separation from service, including the left ear stapedectomies after service, and the pre- and post-service history of noise exposure.  Based on these factors, the examiner concluded that the left ear hearing loss was less likely as not caused by or the result of acoustic trauma during service. 

The Board concludes that the preponderance of the evidence is against the Veteran's left ear hearing loss claim.  In that regard, the Board finds the opinions expressed in the May 2009 examination report of significant probative value.  The opinions expressed were based on review of the claims file, service treatment records, the Veteran's representations, and audiometric testing.  As noted, the examiner concluded that the Veteran's left ear hearing loss disability was less likely as not caused by or a result of acoustic trauma during service.  As discussed, a complete and thorough rationale was provided for the opinions rendered.  The examiner's conclusion is fully explained and consistent with the credible evidence of record. 

In addition, the Board finds that while the examiner did not expressly use the term "aggravated" when discussing the Veteran's claim, it is clear from context that the use of the term "a result of" clearly contemplated aggravation of the Veteran's preexisting left ear hearing loss disability, based on the rationale and context provided in the opinion.  Specifically, the examiner noted the preexisting left ear hearing loss noted at entry into service, the absence of any notation regarding hearing problems in service, the normal hearing acuity on separation from service, the pre- and post-service occupational noise exposure, and the post-service left ear surgeries. 

The Board acknowledges the Veteran's assertions that he currently has left ear hearing loss as the result of his active duty service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of trouble hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, to include diagnosing the onset or aggravation of a left ear hearing loss disability in service or otherwise attributing left ear hearing problems to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). 

The Board affords the Veteran's attribution of his current left ear hearing loss disability to his military service less weight, particularly given his documented preexisting left ear hearing loss, the absence of complaints of hearing problems in service, the denial of a history of hearing problems at separation other than his preexisting hearing problems from childhood, and his assertion during the May 2009 VA examination that his hearing problems had their onset in 1968, long after service.  As such, the Board affords considerably greater probative weight to the conclusions of the May 2009 VA examiner than the Veteran's unsubstantiated and somewhat contradictory statements regarding the etiology of his current left ear hearing loss. 

The Board has also considered the Veteran's argument that the results of the February 1960 audiogram at separation were inaccurate because the technology at that time was not advanced.  In that regard, the Board finds insufficient evidence to find that the February 1960 audiogram was faulty.  The Board finds particularly probative the lack of pertinent complaints by the Veteran at discharge, coupled with the later evidence that the Veteran did not experience problems until 1968.

In summary, the Veteran's preexisting left ear hearing loss did not undergo an increase in severity during his military service so as to warrant a presumption of aggravation under 38 U.S.C.A. § 1153.  Indeed, despite the evidence of a hearing loss disability at entrance, the Veteran was not shown to have a hearing loss disability under the criteria of 38 C.F.R. § 3.385 at any point during service after his enlistment examination.  The Board affords considerably greater weight to the conclusions of the May 2009 VA examination provider than the Veteran's opinions as to the etiology of his current left ear hearing loss.  For these reasons, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for left ear hearing loss is not warranted.

Right Ear Hearing Loss

With respect to the right ear hearing loss, the Veteran's hearing acuity at entrance and separation both were within normal limits.  The service treatment records do not otherwise indicate right ear hearing problems in service, nor does the Veteran contend that he sought treatment for his right ear in service. 

Even if a chronic condition was not shown during service or within one year of separation, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service. 

After service, the Veteran was afforded a VA examination in May 2009.  The examiner noted review of the claims file and discussed the service treatment records related to hearing acuity.  At that time, the Veteran stated that he was unsure whether he had right ear hearing loss.  He reported in-service noise exposure from small weapons and aircraft engines, with consistent use of hearing protection.  The Veteran had occupational noise exposure both before and after service while working in saw mills off and on for many years, with consistent use of hearing protection.  He had recreational noise exposure from hunting, also with consistent use of hearing protection.  Following audiometric testing, the examiner diagnosed moderate to severe high frequency sensorineural hearing loss in the right ear.  The examiner concluded that the Veteran's right ear hearing loss was less likely as not caused by or the result of acoustic trauma during service.  As to etiology, the examiner noted the normal hearing at entry and separation, the absence of complaints of hearing problems in service, that the onset of hearing problems was reported to be years after separation from service, and the history of pre- and post-service noise exposure.

The evidence is clear that the Veteran has a current right ear hearing loss disability.  The crucial inquiry, then, is whether the Veteran's current right ear hearing loss is related to his in-service noise exposure or any other incident in service.  Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim. 

In that regard, the Board finds the opinions expressed in the May 2009 examination report of significant probative value.  The opinions expressed were based on a review of the claims file, service treatment records, the Veteran's representations, and audiometric testing.  As noted, the examiner concluded that the Veteran's right ear hearing loss disability was less likely as not caused by or a result of acoustic trauma during service.  As discussed, a complete and thorough rationale was provided for the opinions rendered.  The examiner's conclusion is fully explained and consistent with the credible evidence of record.

The Board has considered the Veteran's own lay belief that there is an etiological relationship between his right ear hearing loss and acoustic trauma in military service.  In this regard and as discussed above, the Board is cognizant that there are instances in which lay testimony can serve as probative evidence in establishing an association between service and the claimed disability.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  Therefore, the Veteran would be competent to describe difficulty hearing.  In this case, however, there are conflicting statements regarding the onset of the Veteran's hearing problems.  During his May 2009 VA examination, the Veteran stated that he was unsure whether he had right ear hearing loss, and otherwise reported onset of hearing problems in 1968, and did not report any in-service hearing problems.  By contrast, during his March 2012 Board hearing, the Veteran indicated that hearing problems started in service.  Given these conflicting statements with respect to onset of the Veteran's hearing problems, the Board affords the Veteran's statements as to onset of right ear hearing acuity problems little probative weight.  In light of the foregoing, the Board finds that the opinion of the competent health care specialist is the most probative evidence of record, and ultimately outweighs the Veteran's lay assertions of a continuity of symptomatology.

In summary, right ear hearing loss was not diagnosed until more than 40 years after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current right ear hearing loss to acoustic noise exposure in service and, indeed, the sole medical opinion of record is to the contrary.  Given the Veteran's conflicting statements regarding the onset of hearing problems, the Board affords the May 2009 VA examiner's opinions regarding the etiology of the Veteran's right ear hearing loss greater weight than the Veteran's statements regarding the same. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


